 

Exhibit 10.4

 

AMENDED AND RESTATED PRIVATE PLACEMENT WARRANTS PURCHASE AGREEMENT

 

THIS AMENDED AND RESTATED PRIVATE PLACEMENT WARRANTS PURCHASE AGREEMENT, dated
as of June 10, 2015 (as it may from time to time be amended, this “Agreement”),
is entered into by and between Electrum Special Acquisition Corporation, a
British Virgin Islands company (the “Company”), and ESAC Holdings LLC, a
Delaware limited liability company (the “Purchaser”), amends and restates in its
entirety, the Private Placement Warrants Purchase Agreement made as of June 10,
2015, by and between the Company and the Purchaser.

 

The Company intends to consummate an initial public offering of the Company’s
units (the “Public Offering”), each unit consisting of one ordinary share, of no
par value, of the Company (a “Share”), and one warrant. Each warrant entitles
the holder to purchase one-half of one Share at an exercise price of $5.75 per
half Share. The Purchaser has agreed to purchase 13,050,000 warrants in the
aggregate (the “Private Placement Warrants”), at a price of $0.50 per warrant.
Each Private Placement Warrant entitles the holder to purchase one-half of one
Share at an exercise price of $5.75 per half Share.

 

NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement hereby,
intending legally to be bound, agree as follows:

 

AGREEMENT

 

Section 1.        Authorization, Purchase and Sale; Terms of the Private
Placement Warrants.

 

A.        Authorization of the Private Placement Warrants. The Company has duly
authorized the issuance and sale of the Private Placement Warrants to the
Purchaser.

 

B.        Purchase and Sale of the Private Placement Warrants.

 

(i)        At least 24 hours prior to the effective time of the registration
statement on Form S-1 (the “Registration Statement”) the Company will file with
the Securities and Exchange Commission (the “SEC”), under the Securities Act of
1933, as amended (the “Securities Act”), the Purchaser shall deliver an initial
deposit of $5,725,000 (the “Initial Deposit”) to Continental Stock Transfer &
Trust Company (the “Escrow Agent”), in accordance with the Escrow Agent’s wiring
instructions, to hold in a non-interest bearing account until the Company
consummates the Public Offering.

 

(ii)        At least 24 hours prior to the consummation of the Public Offering
(the “Closing Date”), the Purchaser shall deliver $800,000, equal to the
difference between the aggregate purchase price of $6,525,000 (the “Purchase
Price”) for 13,050,000 Private Placement Warrants and the previously delivered
Initial Deposit, the Escrow Agent, in accordance with the Escrow Agent’s wiring
instructions, to hold in a non-interest bearing account until the Company
consummates the Public Offering.

 

(iii)        Simultaneously with the Closing Date, the Company shall issue and
sell to the Purchaser, and the Purchaser shall purchase from the Company,
13,050,000 Private Placement Warrants. At such time, the Escrow Agent shall
deposit the Purchase Price, without interest or deduction, into the trust fund
established by the Company for the benefit of the Company’s public stockholders
as described in the Registration Statement, pursuant to the terms of an escrow
agreement to be entered into between the Company, the Purchaser and the Escrow
Agent. Simultaneously with the consummation of the Public Offering, the Company
shall deliver a certificate evidencing the Private Placement Warrants duly
registered in the Purchaser’s name to the Purchaser.  

 

C.        Terms of the Private Placement Warrants.

 

(i)        Each Private Placement Warrant shall have the terms set forth in a
Warrant Agreement to be entered into by the Company and a warrant agent, in
connection with the Public Offering (the “Warrant Agreement”).

 

 

 

 

(ii)        At the time of the closing of the Public Offering, the Company and
the Purchaser shall enter into a registration rights agreement (the
“Registration Rights Agreement”) pursuant to which the Company will grant
certain registration rights to the Purchaser relating to the Private Placement
Warrants and the Shares underlying the Private Placement Warrants.

 

Section 2.        Representations and Warranties of the Company. As a material
inducement to the Purchaser entering into this Agreement and their purchase of
the Private Placement Warrants, the Company hereby represents and warrants to
the Purchaser (which representations and warranties shall survive the Closing
Date) that:

 

A.        Organization and Corporate Power. The Company is a corporation duly
organized, validly existing and in good standing as a British Virgin Islands
business company and is qualified to do business in every jurisdiction in which
the failure to so qualify would reasonably be expected to have a material
adverse effect on the financial condition, operating results or assets of the
Company. The Company possesses all requisite corporate power and authority
necessary to carry out the transactions contemplated by this Agreement and the
Warrant Agreement.

 

B.        Authorization; No Breach.

 

(i)        The execution, delivery and performance of this Agreement and the
Private Placement Warrants have been duly authorized by the Company as of the
Closing Date. This Agreement constitutes the valid and binding obligation of the
Company, enforceable in accordance with its terms. Upon issuance in accordance
with, and payment pursuant to, the terms of the Warrant Agreement and this
Agreement, the Private Placement Warrants will constitute valid and binding
obligations of the Company, enforceable in accordance with their terms as of the
Closing Date.

 

(ii)        The execution and delivery by the Company of this Agreement and the
Private Placement Warrants, the issuance and sale of the Private Placement
Warrants, the issuance of the Shares upon exercise of the Private Placement
Warrants and the fulfillment of and compliance with the respective terms hereof
and thereof by the Company, do not and will not as of the Closing Date (a)
conflict with or result in a breach of the terms, conditions or provisions of,
(b) constitute a default under, (c) result in the creation of any lien, security
interest, charge or encumbrance upon the Company’s capital stock or assets
under, (d) result in a violation of, or (e) require any authorization, consent,
approval, exemption or other action by or notice or declaration to, or filing
with, any court or administrative or governmental body or agency pursuant to the
Memorandum and Articles of Association of the Company or any material law,
statute, rule or regulation to which the Company is subject, or any agreement,
order, judgment or decree to which the Company is subject, except for any
filings required after the date hereof under federal or state securities laws.

 

C.        Title to Securities. Upon issuance in accordance with, and payment
pursuant to, the terms hereof and the Warrant Agreement, the Shares issuable
upon exercise of the Private Placement Warrants will be duly and validly issued,
fully paid and nonassessable. Upon issuance in accordance with, and payment
pursuant to, the terms hereof and the Warrant Agreement, the Purchaser will have
good title to the Private Placement Warrants and the Shares issuable upon
exercise of such Private Placement Warrants, free and clear of all liens, claims
and encumbrances of any kind, other than (i) transfer restrictions hereunder and
under the other agreements contemplated hereby, (ii) transfer restrictions under
federal and state securities laws, and (iii) liens, claims or encumbrances
imposed due to the actions of the Purchaser.

 

D.        Governmental Consents. No permit, consent, approval or authorization
of, or declaration to or filing with, any governmental authority is required in
connection with the execution, delivery and performance by the Company of this
Agreement or the consummation by the Company of any other transactions
contemplated hereby.

 

Section 3.        Representations and Warranties of the Purchaser. As a material
inducement to the Company to enter into this Agreement and issue and sell the
Private Placement Warrants to the Purchaser, the Purchaser hereby represents and
warrants to the Company (which representations and warranties shall survive the
Closing Date) that:

 

2

 

 

A.        Organization and Requisite Authority. The Purchaser possesses all
requisite power and authority necessary to carry out the transactions
contemplated by this Agreement.

 

B.        Authorization; No Breach.

 

(i)        This Agreement constitutes a valid and binding obligation of the
Purchaser, enforceable in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other laws of
general applicability relating to or affecting creditors’ rights and to general
equitable principles (whether considered in a proceeding in equity or law).

 

(ii)        The execution and delivery by the Purchaser of this Agreement and
the fulfillment of and compliance with the terms hereof by the Purchaser does
not and shall not as of the Closing Date conflict with or result in a breach by
the Purchaser of the terms, conditions or provisions of any agreement,
instrument, order, judgment or decree to which the Purchaser is subject.

 

C.        Investment Representations.

 

(i)        Pursuant to Section 1 of this Agreement, the Purchaser is acquiring
the Private Placement Warrants and, upon exercise of the Private Placement
Warrants, the Shares issuable upon such exercise (collectively, the
“Securities”) for the Purchaser’s own account, for investment purposes only and
not with a view towards, or for resale in connection with, any public sale or
distribution thereof.

 

(ii)        The Purchaser is an “accredited investor” as such term is defined in
Rule 501(a)(3) of Regulation D under the Securities Act.

 

(iii)        The Purchaser understands that the Securities are being offered and
will be sold to it in reliance on specific exemptions from the registration
requirements of the United States federal and state securities laws and that the
Company is relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations and warranties of the Purchaser set forth
herein in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire such Securities.

 

(iv)        The Purchaser decided to enter into this Agreement not as a result
of any general solicitation or general advertising within the meaning of Rule
502(c) under the Securities Act.

 

(v)        The Purchaser has been furnished with all materials relating to the
business, finances and operations of the Company and materials relating to the
offer and sale of the Securities which have been requested by the Purchaser. The
Purchaser has been afforded the opportunity to ask questions of the executive
officers and directors of the Company. The Purchaser understands that its
investment in the Securities involves a high degree of risk and it has sought
such accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to the acquisition of the Securities.

 

(vi)        The Purchaser understands that no United States federal or state
agency or any other government or governmental agency has passed on or made any
recommendation or endorsement of the Securities or the fairness or suitability
of the investment in the Securities by the Purchaser nor have such authorities
passed upon or endorsed the merits of the offering of the Securities.

 

(vii)        The Purchaser understands that: (a) the Securities have not been
and are not being registered under the Securities Act or any state securities
laws, and may not be offered for sale, sold, assigned or transferred unless (1)
subsequently registered thereunder or (2) sold in reliance on an exemption
therefrom; and (b) except as specifically set forth in the Registration Rights
Agreement, neither the Company nor any other person is under any obligation to
register the Securities under the Securities Act or any state securities laws or
to comply with the terms and conditions of any exemption thereunder. In this
regard, the Purchaser understands that the SEC has taken the position that
promoters or affiliates of a blank check company and their transferees, both
before and after an initial business combination, are deemed to be
“underwriters” under the Securities Act when reselling the securities of a blank
check company. Based on that position, Rule 144 adopted pursuant to the
Securities Act would not be available for resale transactions of the Securities
despite technical compliance with the requirements of such Rule, and the
Securities can be resold only through a registered offering or in reliance upon
another exemption from the registration requirements of the Securities Act.

 

3

 

 

(viii)        The Purchaser has such knowledge and experience in financial and
business matters, knows of the high degree of risk associated with investments
in the securities of companies in the development stage such as the Company, is
capable of evaluating the merits and risks of an investment in the Securities
and is able to bear the economic risk of an investment in the Securities in the
amount contemplated hereunder for an indefinite period of time. The Purchaser
has adequate means of providing for its current financial needs and
contingencies and will have no current or anticipated future needs for liquidity
which would be jeopardized by the investment in the Securities. The Purchaser
can afford a complete loss of its investment in the Securities.

 

Section 4.        Conditions of the Purchaser’s Obligations. The obligation of
the Purchaser to purchase and pay for the Private Placement Warrants are subject
to the fulfillment, on or before the Closing Date, of each of the following
conditions:

 

A.        Representations and Warranties. The representations and warranties of
the Company contained in Section 2 shall be true and correct at and as of the
Closing Date as though then made.

 

B.        Performance. The Company shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the Closing Date.

 

C.        No Injunction. No litigation, statute, rule, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by or in any court or governmental authority of
competent jurisdiction or any self-regulatory organization having authority over
the matters contemplated hereby, which prohibits the consummation of any of the
transactions contemplated by this Agreement or the Warrant Agreement.

 

D.        Warrant Agreement. The Company shall have entered into a Warrant
Agreement with a warrant agent on terms satisfactory to the Purchaser.

 

Section 5.        Conditions of the Company’s Obligations. The obligations of
the Company to the Purchaser under this Agreement are subject to the
fulfillment, on or before the Closing Date, of each of the following conditions:

 

A.        Representations and Warranties. The representations and warranties of
the Purchaser contained in Section 3 shall be true and correct at and as of the
Closing Date as though then made.

 

B.        Performance. The Purchaser shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by the Purchaser on or before the
Closing Date.

 

C.        Corporate Consents. The Company shall have obtained the consent of its
Board of Directors authorizing the execution, delivery and performance of this
Agreement and the Warrant Agreement and the issuance and sale of the Private
Placement Warrants hereunder.

 

D.        No Injunction. No litigation, statute, rule, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by or in any court or governmental authority of
competent jurisdiction or any self-regulatory organization having authority over
the matters contemplated hereby, which prohibits the consummation of any of the
transactions contemplated by this Agreement or the Warrant Agreement.

 

E.        Warrant Agreement. The Company shall have entered into a Warrant
Agreement with a warrant agent on terms satisfactory to the Company.

 

4

 

 

Section 6.        Termination. This Agreement may be terminated at any time
after October 31, 2015 upon the election by either the Company or the Purchaser
upon written notice to the either party if the closing of the Public Offering
does not occur prior to such date.

 

Section 7.        Survival of Representations and Warranties. All of the
representations and warranties contained herein shall survive the Closing Date.

 

Section 8.        Definitions. Terms used but not otherwise defined in this
Agreement shall have the meaning assigned to such terms in the registration
statement on Form S-1 the Company will file with the SEC, under the Securities
Act.

 

Section 9.        Miscellaneous.

 

A.        Successors and Assigns. Except as otherwise expressly provided herein,
all covenants and agreements contained in this Agreement by or on behalf of any
of the parties hereto shall bind and inure to the benefit of the respective
successors of the parties hereto whether so expressed or not. Notwithstanding
the foregoing or anything to the contrary herein, the parties may not assign
this Agreement, other than assignment by the Purchaser to affiliates thereof
(including, without limitation one or more of its members).

 

B.        Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement.

 

C.        Counterparts. This Agreement may be executed simultaneously in two or
more counterparts, none of which need contain the signatures of more than one
party, but all such counterparts taken together shall constitute one and the
same agreement.

 

D.        Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a substantive
part of this Agreement. The use of the word “including” in this Agreement shall
be by way of example rather than by limitation.

 

E.        Governing Law. This Agreement shall be deemed to be a contract made
under the laws of the State of Delaware and for all purposes shall be construed
in accordance with the internal laws of the State of Delaware.

 

F.        Amendments. This Agreement may not be amended, modified or waived as
to any particular provision, except by a written instrument executed by all
parties hereto.

 

[Signature page follows]

 

5

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first set forth above.

 

  COMPANY:       ELECTRUM SPECIAL ACQUISITION CORPORATION       By: /s/ Eric N.
Vincent     Name: Eric N. Vincent     Title:   Chief Executive Officer    

 

  PURCHASER:       ESAC HOLDINGS LLC       By: The Electrum Group LLC, its
Manager       By: /s/ Eric N. Vincent     Name: Eric N. Vincent     Title:
  Chief Executive Officer

 

[Signature Page to Private Placement Warrants Purchase Agreement]

 

 

 